DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings filed on 12/11/2018 are accepted.

Response to Amendment
The action is responsive to the Amendment filed on January 7, 2022.  Claims 1, 3, 8, and 15-16 were amended.  No claims were cancelled.  Thus, claims 1-20 are pending. 

Claim Rejections - 35 USC § 101 Non-Statutory
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-20 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.
Specifically, representative Claim 1 recites:
A fault detection system for detecting faults at a mechanical system, the fault detection system comprising: at least one memory storing computer-executable instructions; and one or more computer processors coupled to the at least one memory and configured to execute the computer-executable instructions to: receive first data from the mechanical system indicative of performance of a first component of the mechanical system; determine, using the first data, a first performance metric for the first component; determine, using the first data, a second performance metric for the first component; aggregate the first performance metric and the second performance metric; determine, using the aggregated performance metrics, a probability value that a fault has occurred at the first component; and determine, using the aggregated performance metrics and the probability value, a predicted length of time until failure of the first component.
The claim limitations in the abstract idea have been highlighted in bold above; the remaining limitations are “additional elements.”
Similar limitations comprise the abstract ideas of claims 15 and 16.
Under Step 1 of the analysis, claim 1 does belong to a statutory category, namely it is a system claim.  Likewise claim 15 is a process claim, and claim 16 is an apparatus claim.  

Under Step 2A, prong 1, claim 1 is found to include at least one judicial exception, that being a mathematical process.  This can be seen in the claim limitations of “determine…a first performance metric…” (see, for example, FIG. 3; ¶127, of the instant specification), “determine…a second performance metric…” (see, for example, FIG. 3; ¶133, of the instant specification), “aggregate the first performance metric and the second performance metric” (see, for example, FIG. 3; ¶133, of the instant specification), “determine, using the aggregated performance metrics, a probability value…” (see, for example, FIG. 3; ¶133-135, of the instant specification), and “determine…a predicted length of time until failure of the first component” (see, for example, FIG. 3; ¶133-135, of the instant specification).  
Similar limitations comprise the abstract ideas of claims 15 and 16.
What remains of the claimed method are merely a generic “memory” and “one or more computer processors” (see, for example, FIG. 3; ¶125, of the instant specification), and generic a data gathering step “receive first data from the mechanical system…” (See FIG. 3; ¶125, of the instant specification), each of which is set forth at a highly generic level, and where the data gathering step comprises an insignificant extra-solution activity.  See MPEP 2106.05(g) “Insignificant Extra-Solution Activity,” Parker v. Flook, 437 U.S. 584, 588-89, 198 USPQ 193, 196 (1978).
Under Step 2A, prong 2 of the analysis, no specific practical application associated is with the claimed method.  For instance, nothing is done with the predicted length of time until failure of the first component.
Under Step 2B, since the only steps outside the judicial exception are generic computer hardware and software and a generic data gathering step, each of which is an insignificant extra-solution activity, the claim(s) does not include significantly more than the judicial exception. 
As a result of the above analysis, claim 1, as well as claims 15 and 16, does not appear to be patent eligible under 101.
With regards to the dependent claims, claims 2-14 and 17-20, provide additional features/steps which are part of an expanded algorithm, so these limitations should be considered part of an expanded abstract idea of the independent claims. 

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-4, 6, and 8-20 are rejected under 35 U.S.C. 103 as being unpatentable over Koppikar (U.S. Patent Publication 2017/0363721 A1); in view of Hosek (U.S. Patent Publication 2007/0067678 A1); and further in view of Mazzaro (U.S. Patent Publication 2015/0106058 A1).
Regarding claim 1, Koppikar teaches a fault detection system for detecting faults at a mechanical system (Koppikar: ¶19 [“A power generation plant may include a gas turbine, an HRSG, and a steam turbine. In tum, the HRSG may include an economizer, an evaporator, a steam drum, and a superheater. The gas turbine can produce mechanical power	 and exhaust energy.”]) the fault detection system comprising:
at least one memory storing computer-executable instructions (Koppikar: FIG. 12; ¶57 [“…controller 1200 may include a memory 1210 that stores programmed logic 1220 (e.g., software) and may store data 1230…”]);
one or more computer processors (Koppikar: FIG. 12; ¶57 {See above.}) coupled to the at least one memory and configured to execute the computer-executable instructions to: 
receive first data from the mechanical system indicative of performance of a first component of the mechanical system (Koppikar: FIG. 1; ¶29-31 [“…controller 130 may interact with a system 200 for determining a malfunction of the feedwater pump…controller 130 can control the feedwater flow, steam flow, and heat input to the evaporator 112 based on sensor signals 133.”]); and
determine, using the first data, a first performance metric for the first component (Koppikar: FIG. 1; ¶58 [“…receive geometrical data and operational data associated with components of the power plant, create a dynamic model of the power plant for components based on the geometrical data and the operation data, generate a surrogate model for a specific performance metric based on the dynamic model.”]).
Koppikar additionally discloses aggregating a performance metric to optimize operations of the power plant for the specific performance metric (Koppikar: FIG. 1; ¶58 [“…incorporate the surrogate model into an optimization procedure, and exercise the optimization procedure under an optimization objective to optimize operations of the power plant for the specific performance metric.”]).
However, Koppikar is silent as to explicitly reciting determining, using the first data, a second performance metric for the first component; aggregating the first performance metric and the second performance metric; and determining, using the aggregated performance metrics, a probability value that a fault has occurred at the first; and determining, using the aggregated performance metrics and the probability value, a predicted length of time until failure of the first component.
Hosek, in a similar field of endeavor, discloses a system for condition monitoring and fault diagnosis (Hosek: Abstract).  Therein, Hosek discloses using first data to determine first and second performance metrics for a component, and then aggregating the first and second performance metrics (Hosek: ¶238 [“The first is a definition of a performance metric, in terms of the physical characteristics defined above, with a known statistical distribution model.”]; ¶240 [“A majority of the faults are characterized by changes in values of two or more physical characteristics which are strongly correlated to each other. In such cases,  the Hotelling's T-square statistic will used as the performance metric to detect sudden changes…Both of these methods yield a single scalar quantity which is a measure of the square of the deviation from the nominal and accounts for the covariance between variables in a multivariate framework.”]; ¶242-243 [“Data processing may take one of several forms. One form is system identification, which involves estimation of a set of base paran1eters that comprise an analytical model of the system…the metric that is being monitored needs to have a constant nominal value under normal operating conditions…”]; ¶279-282 [“The analysis layer monitors the metrics defined above and detects deviations of the metrics beyond the threshold limits.”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of using first data to determine first and second performance metrics for a component, and then aggregating the first and second performance metrics, disclosed by Hosek, into Koppikar, with the motivation and expected benefit of utilizing the same performance metrics determined via analysis of different components captured over time to forecast or predict progression of faults leading to failure of the first component.  This method for improving Koppikar was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hosek.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Koppikar and Hosek to obtain the invention as specified in claim 1.
However, Koppikar, in view of Hosek, is silent as to explicitly reciting determining a probability value that a fault has occurred at the first component, and determining, using the aggregated performance metrics and the probability value, a predicted length of time until failure of the first component.
Mazzaro, in a similar field of endeavor, discloses a system for improved reliability operations of a system with a heat recovery steam generator (Mazzaro: Abstract).  Therein, Mazzaro discloses implementing a plurality of safety instrumented functions on a machinery or process, such as a power generation process, to detect and act upon undesired conditions to maintain a desired safety integrity level (SIL).  Mazzaro additionally discloses, that each SIL may be correlated with or based on meeting a performance measure, such as a probability of failure on demand (PFO), mean time to failure (MTTF), or mean time between failure (MTBF) (Mazzaro: ¶19-20).  Mazzaro further discloses determining, using performance metrics, a probability value that a fault has occurred at a first component, and determining a predicted length of time until failure of the first component (Mazzaro: FIG. 1; ¶33 [“…The models 24, 26, 28, 30, 32, and 34 may be used by a dynamic risk calculation engine (DRCE) 38 to derive performance measures, such as PFD.”]; FIG. 8; ¶55-61 [“Where Rsensor is the probability of the failure of a sensor (e.g., sensors 12)…”] {Including unnumbered Eqns.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining a probability value that a fault has occurred at the first component, then determining a predicted length of time until failure of the first component, disclosed by Mazzaro, into Koppikar, as modified by of Hosek, with the motivation and expected benefit of predicting a length of time to failure, because knowledge of the expected benefit of knowing a time of failure would enable better planning of maintenance.  This method for improving Koppikar, as modified by of Hosek, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Mazzaro.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of and Koppikar and Hosek and Mazzaro to obtain the invention as specified in claim 1.
Regarding claims 15 and 16, each claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.
Additionally regarding claims 15 and 16, claim15 recites “receiving, by a server, first data from the mechanical system indicative of performance of a first component of the mechanical system.”  Likewise, 16 recites “A fault detection server.”  Koppikar additionally discloses a server (Koppikar: FIGS. 4, 12; ¶42 [“…the processing logic resides at a controller 1200 shown on FIG. 12, which may reside in a user device or in a server…The controller 1200 may also include memory cards, servers, and/or computer disks. Although the controller 1200 may be configured to perform one or more steps described herein, other control units may be utilized while still falling within the scope of various embodiments.”]).  Thus, Koppikar, in view of Hosek and Mazzaro, disclose a server as recited in claims 15 and 16.

Regarding claim 2, Koppikar, in view of Hosek and Mazzaro, teach all the limitations of the parent claim 1 as shown above.  Koppikar further discloses the mechanical system comprises a feedwater system for combined cycle power plants (Koppikar: FIG. 1; ¶24 [“Because modelling operations of combined cycle power plants can be difficult due to complexity of the generation process, the disclosure is provided with reference to a combined cycle power plant. However, the systems and methods for determining a malfunction of a feed water pump can be also applied to other configurations of power plants.”]; ¶25 [“…an example system environment 100 suitable for implementing systems and methods for determining a malfunction of a feedwater pump…”]).  
Regarding claim 17, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.
Regarding claim 3, Koppikar, in view of Hosek and Mazzaro, teach all the limitations of the parent claim 1 as shown above.  Koppikar further discloses receiving and analyzing measured data with a data-driven model to predict abnormalities in the mechanical system (Koppikar: FIG. 1; ¶33 [“…controller 130 receives measured data from the drum boiler 110 and analyzes the measured data with the data-driven model 131 to predict abnormalities in the steam drum 111 and the feedwater pump 140.”]).  Hosek discloses determining operating efficiency by monitoring certain measures of energy dissipation indicative of faults in mechanical components which result in a decrease in efficiency and abnormal operation (Hosek: ¶238 [“…stages of occurrence by monitoring certain measures of energy dissipation in the robot. Some examples of faults that result in a decrease in efficiency…”]).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of using determining an operating efficiency of the mechanical system has decreased, wherein a decrease in operating efficiency is indicative of abnormal operation, disclosed by Koppikar and Hosek, into Koppikar, as modified by of Hosek and Mazzaro, with the motivation and expected benefit of determining impending failure of the first component.  This method for improving Koppikar, as modified by of Hosek and Mazzaro, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Koppikar and Hosek.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Koppikar and Hosek to obtain the invention as specified in claim 3.

Regarding claim 4, Koppikar, in view of Hosek and Mazzaro, teach all the limitations of the parent claim 1 as shown above.  Hosek further discloses determining a first feature using the first data by transforming the first data using a mathematical transformation operation (Hosek: ¶19 [“Parity (consistency) relations are rearranged direct input-output model equations subjected to a linear dynamic transformation. The transformed residuals serve for detection and isolation.”] {Thus isolating a first feature of the machine.}; FIG. 1; ¶70 [“Exemplary calculations performed by the pre-processing function may include simple mathematical operations such as add, subtract, multiply, divide, calculation of maximum, minimum and average values, Fourier transformation…”]; ¶298 [“The pre-processing layer computes several monitoring metrics based on the tracking error…if data is collected over the length of certain pre-determined sequences, the integral of the square of the tracking error serves as a monitoring metric. In addition, it performs a fast-Fourier transform on segments of the data on tracking error.”]; ¶394 [“…a fast Fourier Transform of the tracking error will yield information on the amplification of certain vibration modes.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of determining a first feature using the first data by transforming the first data using a mathematical transformation operation, disclosed by Hosek, into Koppikar, as modified by of Hosek and Mazzaro, with the motivation and expected benefit of extracting a first feature, such as an amplitude or frequency feature of vibration data, to aiding in diagnostic analysis of machine vibration data.  This method for improving Koppikar, as modified by of Hosek and Mazzaro, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hosek.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Koppikar and Hosek to obtain the invention as specified in claim 4.

Regarding claim 6, Koppikar, in view of Hosek and Mazzaro, teach all the limitations of the parent claim 1 as shown above.  Koppikar further discloses receive second data from the mechanical system indicative of performance of the first component of the mechanical system, wherein the first performance metric is determined using the first data and the second data (Koppikar: FIG. 1; ¶31 [“The data-driven model 131 can use real-time plant parameters received using the sensor signals 133 that can be generated by sensors that measure feedwater flow, feedwater pressure, feedwater pump current, steam flow, drum pressure, drum temperature…data-driven model 131 can further use historical operational values associated with the characteristics of the steam drum 111 or other plant apparatuses. The historical operational values can be different from the real-time plant parameter and include data that has been measured in the past…”]).

Regarding claim 8, Koppikar, in view of Hosek and Mazzaro, teach all the limitations of the parent claim 1 as shown above.  Hosek further discloses generate a digital user interface to present the probability value indicating a likelihood that a fault has occurred at the first component, and the predicted length of time (Hosek: FIG. 2; ¶67 [“…function controller 200 may include a user interface 225 with a display 240 and an input device such as a keyboard 255 or mouse 245. The user interface may be operated by a user interface controller 250 under control of processor 205 and may provide a user with a graphical user interface to visualize the results of the health monitoring and fault diagnostics. The user interface may also be used to guide service personnel through troubleshooting routines or repair processes.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of generating a digital user interface to present the probability value indicating a likelihood that a fault has occurred at the first component, and the predicted length of time, disclosed by Hosek, into Koppikar, as modified by of Hosek and Mazzaro, with the motivation and expected benefit of displaying a more complete picture of the current state of the machine to a user.  This method for improving Koppikar, as modified by of Hosek and Mazzaro, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hosek.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Koppikar and Hosek to obtain the invention as specified in claim 8.

Regarding claim 9, Koppikar, in view of Hosek and Mazzaro, teach all the limitations of the parent claim 1 as shown above.  Koppikar further discloses the first data is sensor data measured by a sensor disposed at the mechanical system (Koppikar: FIG. 1; ¶31 [“The data-driven model 131 can use real-time plant parameters received using the sensor signals 133 that can be generated by sensors that measure feedwater flow…”] {See above.}).

Regarding claim 10, Koppikar, in view of Hosek and Mazzaro, teach all the limitations of the parent claim 1 as shown above.  Hosek further discloses determining a first feature using the first data, determining a classification of the first feature, and determining a fault class associated with the classification (Hosek: ¶19 [“Parity (consistency) relations are rearranged direct input-output model equations subjected to a linear dynamic transformation. The transformed residuals serve for detection and isolation.”] {Thus isolating a first feature of the machine.}; FIG. 1; ¶74 [“…the manager 130 may initiate collection of additional data by the data collection function 105 for accurate fault diagnosis. The manager 130 may also initiate a template sequence which was pre-designed specifically for health-monitoring and fault-diagnostic purposes. This sequence may be specific to a certain mode of failure or a category of modes of failure.”]; ¶244-260 [“…present health monitoring and fault diagnostics system provides the user with information on the history of the extent of the usage and the faults…”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining a first feature using the first data, determining a classification of the first feature, and determining a fault class associated with the classification, disclosed by Hosek, into Koppikar, as modified by of Hosek and Mazzaro, with the motivation and expected benefit of facilitating optimally choosing data modeling techniques to obtain accurate fault classification for an asset, such as a feedwater system.  This method for improving Koppikar, as modified by of Hosek and Mazzaro, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hosek.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Koppikar and Hosek to obtain the invention as specified in claim 10.
Regarding claim 18, the claim recites limitations found within claim 10, and is rejected under the same rationale applied to the rejection of claim 10.

Regarding claim 11, Koppikar, in view of Hosek and Mazzaro, teach all the limitations of the parent claim 10 as shown above.  Hosek further discloses requesting manual identification of the fault class by an operator, and associating the fault class with the classification using an adaptive neural network (Hosek: ¶244-245 {See above.}; FIG. 1; ¶74 [“…The algorithms may have access to and may utilize a library 150 of various analysis methods including simple threshold rules 155, fuzzy logic 160, neural networks 165, regression analysis 170, and pattern recognition techniques 175.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of requesting manual identification of the fault class by an operator, and associating the fault class with the classification using an adaptive neural network, disclosed by Hosek, into Koppikar, as modified by of Hosek and Mazzaro, with the motivation and expected benefit of facilitating optimally choosing data modeling techniques to obtain accurate fault classification for an asset.  This method for improving Koppikar, as modified by of Hosek and Mazzaro, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hosek.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Koppikar and Hosek to obtain the invention as specified in claim 11.
Regarding claim 19, the claim recites limitations found within claim 11, and is rejected under the same rationale applied to the rejection of claim 11.

Regarding claim 12, Koppikar, in view of Hosek and Mazzaro, teach all the limitations of the parent claim 10 as shown above.  Hosek further discloses the fault class is pre-associated with the classification (Hosek: ¶19; FIG. 1; ¶74; ¶244-260 {See above.}).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of pre-associating a fault class with a classification, disclosed by Hosek, into Koppikar, as modified by of Hosek and Mazzaro, with the motivation and expected benefit of facilitating optimally choosing data modeling techniques to obtain accurate fault classification for an asset.  This method for improving Koppikar, as modified by of Hosek and Mazzaro, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hosek.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Koppikar and Hosek to obtain the invention as specified in claim 12.
Regarding claim 13, Koppikar, in view of Hosek and Mazzaro, teach all the limitations of the parent claim 10 as shown above.  Hosek further discloses determining classification of the first feature using one or more neural networks (Hosek: ¶244-245 {See above.}; FIG. 1; ¶74 [“…The algorithms may have access to and may utilize a library 150 of various analysis methods including simple threshold rules 155, fuzzy logic 160, neural networks 165, regression analysis 170, and pattern recognition techniques 175.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of determining classification of the first feature using one or more neural networks, disclosed by Hosek, into Koppikar, as modified by of Hosek and Mazzaro, with the motivation and expected benefit of facilitating optimally choosing data modeling techniques to obtain accurate fault classification for an asset.  This method for improving Koppikar, as modified by of Hosek and Mazzaro, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Hosek.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Koppikar and Hosek to obtain the invention as specified in claim 13.

Regarding claim 14, Koppikar, in view of Hosek and Mazzaro, teach all the limitations of the parent claim 1 as shown above.  Koppikar further discloses the first data comprises one or more of: high frequency time-domain sampling of motor voltage data, current data, vibration or speed data, pump flow rate data, suction data, pressure data, temperature data, or pump vibration data (Koppikar: FIG. 1; ¶25-33 {See above.}).
Regarding claim 20, the claim recites limitations found within claim 14, and is rejected under the same rationale applied to the rejection of claim 14.


Claims 5 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Koppikar, in view of Hosek and Mazzaro; and further in view of Saha (U.S. Patent 8,725,456 B1).
Regarding claim 5, Koppikar, in view of Hosek and Mazzaro, teach all the limitations of the parent claim 4 as shown above.  Koppikar additionally discloses receiving second data from the mechanical system indicative of performance of a second component of the mechanical system, and determine a second feature using the first data, wherein the first feature and the second feature form a feature set (Koppikar: FIG. 1; ¶31 {See above.}; FIG. 3; ¶37 [“…processor of the system for determining a malfunction of a feedwater pump may extract real-time plant parameters at block 310. The real-time plant parameters may include plant operating data including gas turbine parameters and parameters associated with secondary components, such as a position of a bypass valve, a condition of a feedwater pump, and so forth. Additionally, parameters associated with drum geometry may be used. The processor may also access a database to obtain historical operational values associated with the power plant. At block 315, the processor may perform a correlation analysis by correlating the real-time plant parameters and the historical operational values…”] {See above.}).  However, Koppikar, in view of Hosek and Mazzaro, is silent as to explicitly filtering the feature set to generate a reduced feature set, wherein the reduced feature set comprises the first feature.
Saha, in a similar field of endeavor, discloses a prognostic tool which decomposes estimating the remaining useful life (RUL) of a component or sub-system (Saha: Abstract).  Therein, Saha discloses filtering a feature set to generate a reduced feature set, wherein the reduced feature set comprises a first feature (Saha: FIGS. 1-2; col 4, ln 9-22 [“…The features extracted are application-dependent and are derived from features presented in the literature. However, additional sources of uncertainty are analyzed in the feature extraction process, for example, de-noising, filtering, windowing etc., and represent the uncertainties explicitly as random variables or processes. Subsequent to this, a reduction of the feature domain size is performed. A first step for this method is to investigate pair-wise correlation of features between the time series data of all the extracted features. Using a correlation threshold, the strongly-correlated or dependent features in the set are discarded so as to prevent duplication of information. The choice of this threshold determines the tradeoff between reduction in problem dimension and the loss of information in the features discarded.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of filtering a feature set to generate a reduced feature set, wherein the reduced feature set comprises the first feature, disclosed by Saha, into Koppikar, as modified by of Hosek and Mazzaro, with the motivation and expected benefit of predicting a length of time to failure, because knowledge of the expected benefit of reducing problem dimensionality and computational costs.  This method for improving Koppikar, as modified by of Hosek and Mazzaro, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Saha.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of and Koppikar and Hosek and Mazzaro and Saha to obtain the invention as specified in claim 5.

Regarding claim 7, Koppikar, in view of Hosek and Mazzaro, teach all the limitations of the parent claim 1 as shown above.  Saha discloses using a Bayesian algorithm to determine a remaining useful life value for the first component (Saha: FIGS. 1-2; col 4, ln 40-55 [“…feature-to-damage map from the extracted features and the damage recorded in the ground truth data…probabilistic algorithms such as Relevance Vector Machines ("RVM"), Gaussian Process Regression ("GPR"), and/or Particle Filtering ("PF") are used…RVM is a Bayesian formulation of a generalized linear model of identical functional form to the Support Vector Machine (SVM) RVM attempts to address these very issues in a Bayesian framework. Besides the probabilistic interpretation of its output, it uses a lot fewer kernel functions for comparable generalization performance.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of using a Bayesian algorithm to determine a remaining useful life value for the first component, disclosed by Saha, into Koppikar, as modified by of Hosek and Mazzaro, with the motivation and expected benefit of predicting a length of time to failure, because knowledge of the expected benefit of reducing computational costs.  This method for improving Koppikar, as modified by of Hosek and Mazzaro, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Saha.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of and Koppikar and Hosek and Mazzaro and Saha to obtain the invention as specified in claim 7.

Response to Arguments
Applicant’s arguments filed on January 7, 2022 have been fully considered but are deemed moot on the new grounds of rejection.  Applicant’s amendments necessitated the new grounds of rejection.  


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303)297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864